Citation Nr: 1216908	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual left knee disability following a July 2006 left total knee replacement, claimed as due to treatment performed at a Department of Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to January 1969.  He died in April 2010.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Procedural history

Prior to his death, the Veteran filed a compensation claim with VA for residuals of a left total knee replacement under the provisions of 38 U.S.C.A. § 1151.  The RO denied this claim in the above-referenced December 2007 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.  

In May 2010, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for additional evidentiary development, to include obtaining an additional VA medical opinion.  The Veteran passed away in April 2010 just prior to the Board's issuance of the May 2010 remand.  

The Veteran's wife filed a VA Form 21-534 [Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits] that was received by the RO within days of the Veteran's death.  In subsequent correspondence received on May 19, 2010, the Veteran's spouse indicated that she would like to continue the Veteran's § 1151 claim.  See the appellant's May 19, 2010 Statement in Support of Claim.  

Significantly, a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) [if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution].  In this case, it appears that the AOJ has already confirmed the appellant's eligibility to substitute in this appeal.  Indeed, the AOJ obtained the VA medical opinion requested by the Board in its May 2010 remand instructions in March 2011, and readjudicated the claim on its merits based on all evidence of record [to include evidence obtained after the Veteran's death] in a March 2011 supplemental statement of the case (SSOC). Although the Board has not had an opportunity to dismiss the Veteran's original appeal due to his death, the Board finds that there is no need to do so in this case, as the AOJ has already made a determination in the appellant's favor as to her eligibility to substitute, and has continued with the adjudication of the § 1151 claim as if the appellant had stepped into the shoes of the Veteran.  The Board appropriately has jurisdiction to decide the § 1151 claim on its merits following the timely substitution of the appellant for the Veteran.

Issues not on appeal

Before the Veteran died, he filed a service-connection claim for posttraumatic stress disorder (PTSD).  See the February 2010 Statement in Support of Claim.  In a December 2010 rating decision, issued after the Veteran's death, the RO indicated it was adjudicating the Veteran's PTSD claim, with the claimant now substituted for the Veteran.  In the same decision, the RO denied entitlement to service connection for PTSD and for ischemic heart disease.  The RO also denied entitlement to service connection for the cause of the Veteran's death, and entitlement to service connection for ischemic heart disease for purposes of entitlement to retroactive benefits.  The appellant disagreed with these determinations and initiated an appeal as to all four issues in April 2011.  The RO issued a SOC pertaining to these issues in December 2011.  Crucially, the appellant did not submit a substantive appeal [VA Form 9].  As such, the issues are not in appellate status, and they will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 


FINDING OF FACT

The evidence of record supports the conclusion that the Veteran's residual left knee disability occurring after VA surgery was the result of events not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the entitlement to compensation under 38 U.S.C. § 1151 for residual left knee disability following a left total knee replacement have been met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's compensation claim under 38 U.S.C.A. § 1151 was sent to the Veteran in August 2007.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to this issue, has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As noted above, the appellant has been substituted for the Veteran in this appeal, and she has retained the services of a representative.  She has not requested a personal hearing. 

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R.        § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

Analysis

The Veteran underwent a total left knee replacement on July 28, 2006.  He was sent to physical therapy the day following surgery but had to be transferred to the intensive care unit due to a drop in blood pressure, a gastrointestinal bleed, and acute renal failure.  It was determined that because of these medical issues, he would not be able to tolerate appropriate duration and intensity of physical therapy.  The Veteran eventually stabilized and was transferred to the rehabilitation service on August 17, 2006.  He had been seen for physical therapy intermittently beginning August 1, 2006, and regularly by August 7, 2006.  See the October 2007 VA examiner's report, page 1.  

The appellant is seeking compensation under the provisions of 38 U.S.C. § 1151 for residual complications affecting the Veteran's left knee, which she claims is a result of negligent medical treatment performed at the VA facility in July and August 2006.  In particular, the appellant asserts that a VA's delay in administering physical therapy following the Veteran's July 2006 left knee replacement caused additional disability to the knee manifesting in additional pain and diminished range of motion.  Indeed, the Veteran similarly asserted as much prior to his death.

As noted in the law and regulations section above, to substantiate a claim under    38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such was the result of either negligence or carelessness on the part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, the Board notes that the Veteran was diagnosed with "s/p [status post] . . . knee replacement with complications" approximately one month following his July 2006 left knee surgery.  See the August 26, 2006 VA Occupational Therapy Discharge Note [incorrectly identifying prior right knee surgery instead of left].  Additionally, on August 25, 2006, the Veteran was noted to have left lower extremity NVI [saphenous neuralgia].  Up to his death in April 2010, the Veteran complained of continued pain and stiffness, and his post-surgery VA orthopedic therapy notes indicate additional limitation of motion.       See, e.g., the Veteran's September 5, 2006 VA Physical Therapy Outpatient Consult and VA Orthopedic Surgery Outpatient Note.  

After reviewing the record, an October 2007 VA examiner opined that the short period following surgery where the Veteran was prevented from participating in aggressive rehabilitation is unrelated to his current complaints of pain and stiffness.  See the October 2007 VA examiner's note, page 2.  Notably however, a subsequent VA examiner indicated in March 2011 that symptoms such as loss of range of motion were in fact complications, albeit foreseeable complications, of delayed physical therapy in this case.  See the March 2011 VA examiner's note, page 3.  Thus, additional disability in the form of greater limitation of motion is a foreseeable result from a delay in starting physical therapy following knee surgery.  

In light of the fact that additional disability to the left knee appears to exist shortly after the Veteran had his left knee replaced in July 2006, that VA treatment reports have included assessments noting a diagnosis of "knee replacement with complications" following the surgery, and that the most recent VA examiner determined that such complications are in fact foreseeable consequences of a delay in physical therapy, the Board resolves all doubt in the appellant's favor and finds that additional disability caused by a delayed physical therapy following surgery is shown by the record.  

The question to be answered, then, is whether such additional disability is due to carelessness or negligence on the part of VA, or whether such additional disability is the result of an event which was not reasonably foreseeable.

With respect to negligence, both VA examiners of record have concluded that it was in no way negligent for VA to delay regular physical therapy following the Veteran's left knee replacement.  Indeed both agree that physical therapy had to be placed on hold until the Veteran stabilized from his GI bleed, hypotension and acute renal failure, which occurred the day following his July 2006 knee surgery.  See the October 2007 VA examiner's report, page 2 ["Getting the patient up to walk in the early days following his surgery would have put him at increased risk of injury and would have been medically contraindicated."]; see also the March 2011 VA examiner's report, page 2. ["The veteran suffered a gastrointestinal bleed following surgery and became hypotensive.  This would place him at significant risk for physical therapy at that time."].  

Based on these uncontroverted opinions of the VA examiners, the Board accordingly finds that the Veteran's residual complications of the Veteran's left knee following replacement surgery were not caused by VA negligence.

With respect to foreseeability, the Board notes that it has already conceded that the Veteran's additional left knee problems were in fact caused by delayed physical therapy following knee replacement surgery.  Both VA examiners agree that the cause of such delay was the fact that the Veteran experienced a GI bleed, hypotension and acute renal failure the day following surgery, and that aggressive therapy could have severely injured the Veteran.  Although the March 2011 VA examiner opined that the "loss of range of motion due to the delayed physical therapy was a reasonably foreseeable complication," the examiner also opined that the cause of the delay itself-the GI bleed-"would be an event a reasonable health care provider would not have considered to be an ordinary risk of this surgery            . . . ."].  See the March 2011 VA examiner's report, page 2.  

As such, although it appears from the record that the decision to delay the Veteran's physical therapy following total left knee replacement was based on sound medical principles and was in no way negligent, and although the Veteran's additional pain, stiffness and range of motion problems were foreseeable complications of this delay, the actual cause of the delay (the GI bleed) has been determined to be a unforeseeable event following the left knee surgery.  As such, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 have been met.  Benefits under 38 U.S.C. § 1151 for residual left knee disability following a left total knee replacement are therefore allowed.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residual left knee disability following a left total knee replacement, claimed as secondary to VA treatment, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


